09-0579-cr
     United States v. Ballares

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24 th day of May, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RALPH K. WINTER,
 9                JOSEPH M. McLAUGHLIN,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       United States of America,
14                Appellee,
15
16                    -v.-                                         09-0579-cr
17
18       Andres Ballares, Maria Lugo, Vincente
19       Franco,
20                Defendants,
21
22       Jose Herrera,
23                Defendant-Appellant.
24       - - - - - - - - - - - - - - - - - - - -X
25
26       FOR APPELLANT:                  Robert M. Beecher, New Providence,
27                                       NJ.
28

                                                  1
1    FOR APPELLEE:          Jo Ann M. Navickas, Robert L.
2                           Capers, Assistant United States
3                           Attorneys, of counsel, for Benton J.
4                           Campbell, United States Attorney for
5                           the Eastern District of New York.
6
7         Appeal from a judgment of the United States District
8    Court for the Eastern District of New York (Weinstein, J.).

 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.

12        Jose Herrera appeals from the sentence imposed in a
13   judgment of conviction entered February 12, 2009 in the
14   United States District Court for the Eastern District of New
15   York (Weinstein, J.). Herrera, member of a cross-border
16   Mexican drug-trafficking operation, pled guilty to one count
17   of conspiring to distribute and possess with intent to
18   distribute heroin and cocaine in violation of 21 U.S.C. §§
19   846, 841(a)(1), (b)(1)(A). The district court sentenced him
20   principally to 135 months’ imprisonment (the bottom of the
21   Guidelines’ range), after considering, inter alia, the
22   substantial impact of illegal drug importation from Mexico.
23   We assume the parties’ familiarity with the underlying
24   facts, the case’s procedural history, and the issues
25   presented for review.

26        We review the district court’s sentencing decision for
27   “reasonableness,” applying “the familiar abuse-of-discretion
28   standard,” Gall v. United States, 552 U.S. 38, 46 (2007);
29   and we affirm. Herrera contends that the sentence is
30   improperly predicated on adverse effects in Mexico.
31   However, the district court predicated its sentencing
32   decision in part on the domestic impact of cross-border drug
33   trafficking, noting that “[t]ransnational drug trafficking
34   . . . poses considerable danger to communities in the United
35   States in which [the drugs] are distributed,” and that the
36   corruption and violence associated with such trafficking are
37   “related to the total danger within this and other
38   jurisdictions.” The district court did not abuse its
39   discretion by considering these facts. See 18 U.S.C.
40   § 3553(a)(2) (sentencing court should consider “the need for
41   the sentence imposed . . . to reflect the seriousness of the
42   offense, to promote respect for the law, and to provide just
43   punishment for the offense; . . . [and] to afford adequate
44   deterrence to criminal conduct”). And they are alone

                                  2
1    sufficient to support the sentence imposed. Cf. United
2    States v. Cavera, 550 F.3d 180, 197 (2d Cir. 2008) (in banc)
3    (declining on harmless error grounds to consider alternative
4    basis for sentence).

5         Finding no merit in Herrera’s remaining arguments, we
6    accordingly AFFIRM the district court’s judgment.

 7
 8
 9                              FOR THE COURT:
10                              CATHERINE O’HAGAN WOLFE, CLERK
11




                                  3